Citation Nr: 1000391	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-39 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
to include a back scar.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel







INTRODUCTION

`The Veteran served on active military duty from May 1945 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating action from 
the Department of Veterans Affairs (VA)  Regional Office (RO) 
in St. Petersburg, Florida.  In that decision, the RO denied 
a service connection claim for degenerative disc disease of 
the lumbar spine (claimed as back condition).

This matter was previously before the Board in October 2008, 
at which time it was remanded for further development.  It is 
now returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The September 2007 RO decision refers to VA outpatient 
treatment record from the Tallahassee VA Outpatient Clinic 
dated from November 2004 to August 2007.  These records are 
not associated with the Veteran's claims file.  On remand, VA 
records from November 2004 to the present should be requested 
and associated with the claims file.  Any negative response 
should be documented.

In his October 2007 notice of disagreement, the Veteran 
asserted that prior to his entrance into service, he had a 
knife wound to his back which had not completely healed when 
he started basic training.  He added that while carrying a 
back pack in basic training his back wound became irritated 
and resulted in a current back disability.  He made similar 
statements on his December 2007 Appeal To Board Of Veterans' 
Appeals (VA Form 9).  In a November 2009 statement, the 
Veteran stated he never reported arthritis, but that he was 
complaining about his scar.  He implied that he had itching, 
nerve pain, and other problems related to the inservice 
aggravation of his scar.

Service treatment records show that no back scar was noted at 
the May 12, 1945, induction physical examination, but a 
record from May 30, 1945, shows an old laceration of the back 
was noted.  Service treatment records from August 1945 and 
October 1945 show the Veteran reported back pain.  An August 
1945 service treatment record included the notation 
"orthopedic clearance."  October 1945 service treatment 
records reflect that orthopedic and neurological examinations 
were essentially negative, and it was recommended that the 
Veteran not be retained for service due to inadaptability.  

VA medical records from St. Croix dated from September 1972 
to November 1973 show the Veteran reported low back pain, and 
X-rays noted defects of his lumbosacral spine.  An October 
1974 VA examination diagnosed the Veteran with residuals of 
an injury to his lumber spine and the Veteran reported 
injuring his back in 1963.  A June 1984 private medical 
evaluation showed the Veteran fell at work and sustained 
injuries to his cervical spine.  The evaluation also stated 
that the Veteran's back problems dated to twenty years 
earlier (1964), when he picked up a man and sustained an 
injury to the back.  

The Veteran received a VA spine examination in October 2009.  
His back scar was briefly discussed, and the following 
opinion was given: "There is no objective evidence that the 
pre-service back scar was aggravated by active service beyond 
the normal progression of the condition."  There is no 
rationale given for this opinion.  Additionally, the examiner 
opined that the Veteran's degenerative changes were due to 
the aging process but did not refer to the June 1984 private 
medical evaluation or the September 1972 to November 1973 VA 
St.Croix records in coming to this conclusion.  On remand, 
the Veteran should be given a new VA examination to determine 
the nature, etiology and severity of his back scar.  
Additionally, the examiner should address the records 
mentioned above regarding the Veteran's back disability in 
explaining whether is there a 50 percent probability or 
greater that it had its onset in service or is otherwise 
related to active duty.  

Accordingly, the case is REMANDED for the following action: 

1. The RO/AMC should associate with the 
file all VA records from Tallahassee VA 
outpatient clinic from November 2004 to 
the present.  If such records are not 
available, a negative response should be 
indicated in the record.

2. The RO/AMC should schedule the Veteran 
for an appropriate VA examination to 
address the nature and etiology of his 
back scar and to provide rationale 
regarding whether there is a 50 percent 
probability or greater that any back 
disability found on examination had its 
onset in service or is otherwise related 
to active duty.

The claims file and a copy of this Remand 
must be made available to the examiner in 
conjunction with the examination.  The 
examiner should indicate that the claims 
file was reviewed.  

The examiner should indicate whether the 
back scar underwent an increase in 
severity, and if so, whether it was beyond 
the natural progress of the disorder.  The 
examiner should provide rationale for any 
conclusions reached, considering all 
evidence.  

The examiner should provide rationale for 
regarding whether is there a 50 percent 
probability or greater that any back 
disability found on examination had its 
onset in service or is otherwise related 
to active duty.  The examiner should refer 
to the following:

*	service treatment records from May 
30, 1945, (showing an old laceration 
of the back) and from August 1945 
(negative orthopedic examination); 

*	VA medical records from St. Croix 
dated from September 1972 to November 
1973; 

*	June 1984 private medical evaluation 
stated that the Veteran's back 
problems dated to twenty years 
earlier; 

*	the October 2009 examination 
findings; and 

*	the Veteran's competent statements as 
to the onset of the disorder and the 
continuity of symptoms.

If the examiner concludes that an opinion 
cannot be offered without a resort to 
speculation, it should be indicated.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

